Title: From James Madison to John Morton, 7 April 1802 (Abstract)
From: Madison, James
To: Morton, John


7 April 1802, Department of State. “The bearer Robert Reed Esqr. of Charleston South Carolina, has business of importance which calls him to the Havanna. Your successor Mr. Young, not being likely to be there so soon as Mr. Reed, I recommend him to your patronage. He is represented to me as a very respectable citizen, and as such, I wish him to be placed in the view of those in authority, to whom he may have occasion to apply.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   Robert Young, of the District of Columbia, was nominated by Jefferson to be commercial agent at Havana on 2 Feb. 1802. The Senate confirmed the appointment the next day (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:406, 407).


